Opinion by
Mb. Justice Dean,
For the reasons given by him, the learned judge of the court below very properly declined to disturb the original judgment between the parties. But the facts and law involved in this .appeal are the same as in H. G. Smith & Co. against the same defendant, in which an opinion is this day filed. For the reasons therein given, the decree of the court below removing stay of execution in this case, on test. fi. fa., No. 16, January term, 1892, is reversed, and said execution is set aside, the costs on .said execution and on this appeal to be paid by appellees.